     Case 2:18-cv-01863-RFB-VCF Document 15 Filed 05/27/20 Page 1 of 1


      DAVID LIEBRADER, ESQ.
1
      NEVADA STATE BAR NO. 5048
      THE LAW OFFICES OF DAVID LIEBRADER, INC.
2
      601 S. RANCHO DR. STE D-29
      LAS VEGAS, NV 89106
3
      Tel. 702/380-3131
      DaveL@investmentloss.com
4
      Attorney for Plaintiff
5
                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
6

7
      IN THE MATTER BETWEEN                      )           Case No. 2:18-cv-01863-GMN-
8
                                                 )           VCF
      PAUL THOMPSON,                             )
9
                                                 )           NOTICE OF DISMISSAL WITH
                  PLAINTIFF,                     )           PREJUDICE
10
        v.                                       )
                                                 )
11
      TREASURE COAST BULLION GROUP, INC.,        )
      WORTH GROUP, INC., MATTHEW JOHN            )
12
      KEHOE AND DOES 1-10 AND ROES 1-10,         )
      INCLUSIVELY                                )
13
                                                 )
                                                 )
14
                  DEFENDANTS.                    )
      __________________________________________ )
15

16
                                DISMISSAL WITH PREJUDICE
17
            This matter having been submitted to binding arbitration by order of this
18
      court, and the case having been arbitrated and then settled, it is hereby requested
19
      that the Clerk dismiss this matter with prejudice, each party to bear their own costs
20
      and fees pursuant to a written settlement agreement.
21
      Dated: May 27, 2020               Respectfully submitted,
22
                                        The Law Office of David Liebrader, Inc.
23
                                        By:/s/ David Liebrader
                                        David Liebrader
24
                                        Attorney for Plaintiff
25

26
